Citation Nr: 1439867	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-02 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In June 2014, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran waived initial consideration by the Agency of Original Jurisdiction (AOJ) of the evidence received after the issuance of the most recent supplemental statement of the case (SSOC) in June 2011.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013).  Additionally, the undersigned Veterans Law Judge agreed to hold the record open for 60 days to allow the Veteran to submit additional evidence in support of his claims, which was received in July 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal with the exception of VA treatment records dated through November 2013 and the June 2014 hearing transcript.  Although VA treatment records dated after May 2011 were not considered by the AOJ, the Veteran waived initial review by the AOJ of such evidence at the June 2014 hearing.  Additionally, in July 2014, the Veteran submitted private medical records directly to the Board, accompanied by another waiver of AOJ consideration.  Id.  Therefore, the Board may properly consider such newly received evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board initially finds that a remand is warranted to obtain addendum opinions regarding the etiology of the Veteran's cervical spine disorder and headaches.  In this regard, his service treatment records reflect that the hatch of an armored personnel carrier (APC) fell on the top of his head.  He sustained a laceration and complained of neck pain.  Subsequent in-service records continue to show complaints of headaches, dizziness, a stiff neck with spasms, and blurred vision.

As such, the Veteran was afforded VA examinations in May 2010 and June 2010 in order to determine whether his neck disorder and headaches were related to such in-service injury.  In May 2010, a VA examiner diagnosed cervical spondylosis and degenerative disc disease without evidence of radiculopathy.  In October 2010, she opined that, given that the Veteran was treated throughout 1970, but not seen again and had no history of additional treatment or surgery for his back pain, it was less likely as not that his injury while on active duty is related to his current issues of cervical spondylosis and degenerative disc disease.  In June 2010, a VA examiner diagnosed cervicogenic headaches related to osteoarthritis of the cervical spine.

During the June 2014 hearing, the Veteran testified that he started to experience neck pain, limited range of motion of his neck, and headaches when the hatch of an APC fell on his head in August 1970.  He further reported that he self-treated these conditions with over-the-counter medications such as Tylenol and Advil, and that his symptoms have worsened over the years.  In addition, he explained that he did not initially seek treatment because, in the past, a private doctor refused to treat him because of his service in Vietnam.

Additionally, in July 2014, the Veteran submitted a June 2014 evaluation by a private physician, Dr. McHenry, conducted through the Greenville Health System, in which his physician noted the Veteran's report that he had chronic neck pain since 1970 when a hatch from an APC fell on his head.  Dr. McHenry diagnosed cervical stenosis and stated that he could not draw a direct correlation between the Veteran's current disorder with an injury 44 years ago, although certainly if he has had persistent neck pain since that injury, it would make sense that he sustained a neck injury as a result of the APC hatch injury and had persistent neck pain symptoms chronically. 

The allegations made by the Veteran during the June 2014 hearing and Dr. McHenry's opinion have not been considered by either the May 2010 or June 2010 VA examiner.  Additionally, the Board notes that the June 2010 VA examiner failed to provide an opinion as to whether the Veteran's headaches are directly related to his in-service injury.  Therefore, the Board finds that addendum opinions should be obtained.

Additionally, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, the Veteran testified that he received treatment through the VA facilities located in Columbia, Spartanburg, and Greenville, South Carolina, and Augusta, Georgia.  The record reflects that the most recent VA treatment records of record are dated in November 2013.  Furthermore, the record reflects that the Veteran receives private treatment for his claimed disorders, to include through the Greenville Health System.  Therefore, on remand, the Veteran should be given another opportunity to identify any additional, outstanding VA or non-VA treatment records referable to his claims.  Thereafter, all identified records, to include VA treatment records dated from November 2013 to the present, should be obtained for consideration in his appeal.   


Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide complete identifying information and appropriate authorization forms for any outstanding VA and non-VA treatment records pertaining to his neck and headache disorders, to include those from Greenville Health System.  Thereafter all identified records, to include VA treatment records from the Columbia, Spartanburg, Greenville, and Augusta facilities dated for November 2013 to the present, should be obtained and associated with the record.  

For private treatment records, if he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and his representative and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's May 2010 VA examination and offered the October 2010 etiological opinion concerning his cervical spine disorder.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the May 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Following a review of the record, to include the Veteran's testimony at his June 2014 Board hearing and Dr. McHenry's June 2014 opinion, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disorder (diagnosed as cervical spondylosis and degenerative disc disease in May 2010 and cervical stenosis in June 2014) is related to his in-service injury when the hatch of an APC fell on the top of his head.  In rendering such opinion, the examiner should specifically consider the Veteran's testimony regarding his continuity of symptomatology and why he did not seek treatment after service, as well as Dr. McHenry's June 2014 opinion that, in essence, indicated that, if the Veteran had persistent neck pain since his in-service injury, it would make sense that he sustained a neck injury as a result of the APC hatch injury and had persistent neck pain symptoms chronically. 

(B)  The examiner should also offer an opinion as to whether the Veteran manifested arthritis of the cervical spine within one year of his service discharge in January 1971 (i.e., by January 1972), and if so, describe the manifestations. 

Any opinion expressed should be accompanied by a supporting rationale.

3.  After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the Veteran's June 2010 VA examination concerning his headaches.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  Following a review of the record, to include the Veteran's testimony at his June 2014 Board hearing
the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disorder (diagnosed as cervicogenic headaches related to osteoarthritis of the cervical spine in June 2010) is related to his in-service injury when the hatch of an APC fell on the top of his head.  In rendering such opinion, the examiner should specifically consider the Veteran's testimony regarding his continuity of symptomatology and why he did not seek treatment after service.

(B)  The examiner should also offer an opinion as to whether the Veteran manifested migraine headaches within one year of his service discharge in January 1971 (i.e., by January 1972), and if so, describe the manifestations. 

Any opinion expressed should be accompanied by a supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

